EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Kevin M. Mason, Reg. # 36,597 on 12/21/2021.


This listing of claims will replace all prior versions of claims:
(Currently Amended) A method, comprising:
obtaining a dataset comprising data from previous executions of at least one workload of a plurality of workloads, wherein the data comprises a plurality of different resource allocations for the at least one workload and a plurality of different parameterizations of one or more parameters that configure the at least one workload;
determining an initial allocation of an amount of at least one resource to be allocated to the at least one workload by applying, to a regression model characterizing a behavior of the at least one workload, (i) the data comprising at least some of the plurality of different resource allocations for the previous executions of the at least one workload and at least some of the plurality of different parameterizations of one or more parameters that configured the previous executions of the at least one workload, (ii) at least one predefined service metric for the at least one workload and (iii) a characterization of a target infrastructure where the at least one workload will execute; 
initiating an application of the determined initial allocation of the amount of the at least one resource to be allocated to the at least one workload; and
updating a complexity of the regression model with at least one additional parameter using new data for one or more additional executions of the at least one workload;
wherein the method is performed by at least one processing device comprising a processor coupled to a memory.

(Original) The method of claim 1, wherein the different resource allocations comprise one or more of a different number of processing cores in a computer processor, a number of different processing cores in a graphics processing unit, a different amount of memory and a different amount of network bandwidth.

(Original) The method of claim 1, wherein the determining of the initial allocation of the amount of the at least one resource for the at least one workload is performed substantially in parallel with an execution of the plurality of workloads. 

(Original) The method of claim 1, further comprising evaluating a performance of one or more of the plurality of workloads based on a percentage of time within a predefined error range.

(Original) The method of claim 1, further comprising determining an adjustment to the initial allocation of the at least one resource for the at least one workload based at least in part on one or more of (i) a dynamic system model based on a relation between the amount of the at least one resource for the plurality of workloads and the at least one predefined service metric, (ii) an interference effect of one or more additional workloads of the plurality of workloads on the at least one workload, and (iii) a difference between an instantaneous value of the at least one predefined service metric and a target value for the at least one predefined service metric.

(Currently Amended) The method of claim 1, further comprising a different model using the new data for the one or more additional executions of the at least one workload.

(Original) The method of claim 1, further comprising a plurality of the regression models, and wherein an accuracy of each of the plurality of the regression models is evaluated over time to identify a most fitting model.

(Original) The method of claim 1, further comprising a plurality of the regression models, wherein an accuracy of each of the plurality of the regression models is evaluated over time and wherein at least one of the regression models is retrained when a predefined model degradation standard is violated.

(Currently Amended) A computer program product, comprising a 
obtaining a dataset comprising data from previous executions of at least one workload of a plurality of workloads, wherein the data comprises a plurality of different resource allocations for the at least one workload and a plurality of different parameterizations of one or more parameters that configure the at least one workload;
determining an initial allocation of an amount of at least one resource to be allocated to the at least one workload by applying, to a regression model characterizing a behavior of the at least one workload, (i) the data comprising at least some of the plurality of different resource allocations for the previous executions of the at least one workload and at least some of the plurality of different parameterizations of one or more parameters that configured the previous executions of the at least one workload, (ii) at least one predefined service metric for the at least one workload and (iii) a characterization of a target infrastructure where the at least one workload will execute; 
initiating an application of the determined initial allocation of the amount of the at least one resource to be allocated to the at least one workload; and
updating a complexity of the regression model with at least one additional parameter using new data for one or more additional executions of the at least one workload.

(Original) The computer program product of claim 9, further comprising evaluating a performance of one or more of the plurality of workloads based on a percentage of time within a predefined error range.

(Original) The computer program product of claim 9, further comprising determining an adjustment to the initial allocation of the at least one resource for the at least one workload based at least in part on one or more of (i) a dynamic system model based on a relation between the amount of the at least one resource for the plurality of workloads and the at least one predefined service metric, (ii) an interference effect of one or more additional workloads of the plurality of workloads on the at least one workload, and (iii) a difference between an instantaneous value of the at least one predefined service metric and a target value for the at least one predefined service metric.

(Currently Amended) The computer program product of claim 9, further comprising a different model using the new data for the one or more additional executions of the at least one workload.

(Original) The computer program product of claim 9, further comprising a plurality of the regression models, and wherein an accuracy of each of the plurality of the regression models is evaluated over time to identify a most fitting model.

(Original) The computer program product of claim 9, further comprising a plurality of the regression models, wherein an accuracy of each of the plurality of the regression models is evaluated over time and wherein at least one of the regression models is retrained when a predefined model degradation standard is violated.

(Currently Amended) An apparatus, comprising:
a memory; and
at least one processing device, coupled to the memory, operative to implement the following steps:
obtaining a dataset comprising data from previous executions of at least one workload of a plurality of workloads, wherein the data comprises a plurality of different resource allocations for the at least one workload and a plurality of different parameterizations of one or more parameters that configure the at least one workload;
determining an initial allocation of an amount of at least one resource to be allocated to the at least one workload by applying, to a regression model characterizing a behavior of the at least one workload, (i) the data comprising at least some of the plurality of different resource allocations for the previous executions of the at least one workload and at least some of the plurality of different parameterizations of one or more parameters that configured the previous executions of the at least one workload, (ii) at least one predefined service metric for the at least one workload and (iii) a characterization of a target infrastructure where the at least one workload will execute; 
initiating an application of the determined initial allocation of the amount of the at least one resource to be allocated to the at least one workload; and
updating a complexity of the regression model with at least one additional parameter using new data for one or more additional executions of the at least one workload.

(Original) The apparatus of claim 15, further comprising evaluating a performance of one or more of the plurality of workloads based on a percentage of time within a predefined error range.

(Original) The apparatus of claim 15, further comprising determining an adjustment to the initial allocation of the at least one resource for the at least one workload based at least in part on one or more of (i) a dynamic system model based on a relation between the amount of the at least one resource for the plurality of workloads and the at least one predefined service metric, (ii) an interference effect of one or more additional workloads of the plurality of workloads on the at least one workload, and (iii) a difference between an instantaneous value of the at least one predefined service metric and a target value for the at least one predefined service metric.

(Currently Amended) The apparatus of claim 15, further comprising a different model using the new data for the one or more additional executions of the at least one workload.

(Original) The apparatus of claim 15, further comprising a plurality of the regression models, and wherein an accuracy of each of the plurality of the regression models is evaluated over time to identify a most fitting model.

(Original) The apparatus of claim 15, further comprising a plurality of the regression models, wherein an accuracy of each of the plurality of the regression models is evaluated over time and wherein at least one of the regression models is retrained when a predefined model degradation standard is violated.
 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An Meng-Ai can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BING ZHAO/
Primary Examiner, Art Unit 2198